internal_revenue_service number release date index number 2056a ------------------------------------ ----------------------------- ----------------------------------------- re ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number ---------------------- refer reply to cc psi plr-104548-16 date august legend decedent spouse ------------------------ -------------------------------------- ------------------------------ ------------------------- ---------- ------------------------------ ----------------------- ---------------------- --------------------- --------------------------- ---------------------- --------------------------- ------------------------------------- ------------ ------------------------------------------------- country a country b date month month date date date date company defined_benefit_plan annuity ----------------------------------------------------------------------- ----------------------- x law firm accounting firm attorney -------------- -------------------------------- ----------------------------------- -------------------------- dear ----------------- this letter responds to your representative’s letter of date requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to satisfy the requirements of sec_2056a of the internal_revenue_code plr-104548-16 code according to the facts submitted decedent was a citizen of country a and a resident of country b he died on date survived by spouse spouse is also a citizen of country a and a resident of country b decedent was employed by company he participated in a defined_benefit_plan plan under which spouse is to receive payments of dollar_figurex per month for life_annuity under the plan’s provisions the annuity payments were to begin the first day of the month following decedent’s death spouse cannot assign her benefits under the plan spouse received the first annuity_payment in month and the payments have continued for each month thereafter she did not advise her legal or tax advisors that the payments had begun as she did not know that there were legal consequences to her receiving them subsequently in month the plan’s administrator informed attorney that the payments to spouse had begun thereafter on date spouse timely established a_trust qdot intended to qualify as a qualified_domestic_trust within the meaning of sec_2056a of the code on date pursuant to attorney’s letter of instructions spouse transferred to the qdot the corpus_portion of every annuity_payment she had received in an agreement agreement dated date spouse agreed to transfer to the qdot within days of receipt the corpus_portion of each payment received from the plan on date the federal estate_tax_return form_706 united_states estate and generation-skipping_transfer_tax return for decedent’s estate was timely filed along with the agreement the corpus_portion of the annuity was listed on schedule m of the return as a part of the qdot and the executors made a qdot election for it it is represented that spouse has timely transferred to the qdot the corpus_portion of each monthly annuity_payment she received after establishing the qdot an extension of time pursuant to sec_301_9100-3 is requested for spouse to timely transfer to the qdot the corpus_portion of annuity payments received before date so that those corpus amounts will be deemed as transferred within days of receipt law and analysis sec_2056 provides in part that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse sec_2056 provides in part that except as provided in paragraph if the surviving_spouse of the decedent is not a citizen_of_the_united_states no deduction shall plr-104548-16 be allowed under subsection a sec_2056 provides that paragraph shall not apply to any property passing to the surviving_spouse in a qualified_domestic_trust under sec_2056a in order for a_trust to qualify as a qdot the trust instrument must require that at least one trustee of the trust be an individual citizen_of_the_united_states or domestic_corporation and that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or a domestic_corporation has the right to withhold from the distribution the additional estate_tax imposed by sec_2056a on the distribution the trust must meet the requirements that are prescribed under treasury regulations to ensure the collection of the tax imposed by sec_2056a and the executor must make the election prescribed by sec_2056a to treat the trust as qdot sec_20_2056a-4 of the estate_tax regulations provides in part that a nonassignable annuity means a plan annuity or other arrangement whether qualified or not qualified under part i of subchapter_d of chapter of subtitle a of the internal_revenue_code that qualifies for the marital_deduction but for sec_2056 and whose payments are not assignable or transferable to the qdot under either federal_law state law foreign law or the terms of the plan or arrangement itself in the case of a plan annuity or other arrangement which is not assignable or transferable the property passing under the plan from the decedent is treated as meeting the requirements of sec_20_2056a-2 and the requirements of sec_20_2056a-2t d pertaining respectively to general requirements qualified marital interest requirements statutory requirements and requirements to ensure collection of the tax if the requirements of either paragraph c or of this section are satisfied thus the property will be treated as passing in the form of a qdot notwithstanding that the spouse does not irrevocably transfer or assign the annuity_or_other_payment to the qdot the requirements of sec_20_2056a-4 will be satisfied if i the noncitizen surviving_spouse agrees to roll over and transfer within the time prescribed in sec_20_2056a-4 the corpus_portion of each annuity_payment to a qdot whether the qdot is created by the decedent’s will the executor of the decedent’s estate or the surviving_spouse ii a qdot for the benefit of the surviving_spouse is established prior to the date that the estate_tax_return is filed and on or prior to the last date prescribed by law that the qdot election may be made iii the executor of the decedent’s estate files with the estate_tax_return the information statement described in sec_20_2056a-4 iv the executor files with the estate_tax_return the agreement to roll over annuity plr-104548-16 payments described in sec_20_2056a-4 and v the executor makes the election under sec_2056a and sec_20_2056a-3 with respect to the nonassignable annuity_or_other_payment sec_20_2056a-4 provides in part that beginning in the calendar_year of the receipt by the surviving_spouse of the spouse’s first annuity_payment the corpus_portion of each annuity_payment as determined under paragraph c of this section must within days of receipt be transferred to a qdot in addition all annuity payments received during the calendar_year must be reported on form 706-qdt no later than april 15th of the year following the year in which the annuity payments are received sec_20_2056a-4 provides in part that in order for a nonassignable annuity_or_other_payment described in this paragraph c to qualify under paragraph c of this section the executor of the decedent’s estate must file with the estate_tax_return an agreement to roll over annuity payments which must be signed by the surviving_spouse of the decedent sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i sec_301_9100-3 sets forth the standards that the commissioner uses to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute these standards indicate that the commissioner should grant relief when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the executor made a valid qdot election with respect to the corpus_portion of the annuity that was listed on schedule m of the estate_tax_return we also conclude that the requirements of sec_301_9100-3 are satisfied with respect to the date rollover to the qdot it is represented that the required transfers of corpus occurred on date nevertheless an extension of time until days after the date of this letter is granted to complete the transfers of corpus to the qdot and file a supplemental form 706-qdt including a schedule of transfers with the internal_revenue_service center plr-104548-16 cincinnati oh a copy of this letter should be attached to the return the ruling contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries leslie h finlow leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
